     Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 1 of 16 PageID #:533




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Joyce E. Schmelzer,                   )
                                      )
             Plaintiff,               )
                                      )             Case No. 1:18-cv-01253
       v.                             )
                                      )
Animal Wellness Center of Monee, LLC, )             The Honorable Sharon Coleman
Lynlee Wessels-Marhanka and           )
Scott Marhanka                        )
                                      )
             Defendants.              )

                      DEFENDANTS MEMORANDUM OF LAW
              IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

        Defendant, Animal Wellness Center of Monee, LLC. (“AWC” or “Defendant”), through

its undersigned attorneys, submits this Memorandum of Law in support of its Motion for Summary

Judgment:

I.      BACKGROUND


     Plaintiff Joyce E. Schmelzer (“Schmelzer” or “Plaintiff”) filed a two count, Third Amended

Complaint seeking relief under §510 of the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. §1101 et seq. and under 26 U.S.C. §7434 (Tax Code).

     The Animal Wellness Center of Monee (“AWC”) is an animal hospital. The majority owner

of AWC is Lynlee Wessels-Marhanka (“Lynlee”), where her husband, Scott Marhanka (“Scott”)

and her father, Edward Wessels, own less than 10%. AWC established an IRA for its

employees, which was active in 2016 and 2017. (Stmt. of Facts ¶¶4 and 7). AWC hired

Schmelzer in September 2004, to perform duties as a receptionist and then later as an office

manager. (Stmt. of Facts ¶ 3).
    Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 2 of 16 PageID #:534




        In July 2016, AWC started to go through some financial difficulties, where Edward

Wessels, attempted to balance the lack of cash flow by holding paying contributions into the

employees IRA. (Stmt. of Facts ¶¶17, 20, 21, and 22). The participants of the IRA plan

included, Schmelzer, Lynlee, and Scott. (Stmt. of Fact ¶ 66). This resulted in the employees’

payroll checks deducting the IRA amount from their paychecks, but the contributions were not

deposited into the participants IRA accounts. (Stmt. of Facts ¶19). Lynlee and Scott did not

learn of this until May of 2017, when Scott took over the books for the company. (Stmt. of Facts

¶¶19 and 23).

       It was only when Scott took over the financial aspect of the business that they learned

that the contributions were not being deposited. (Stmt. of Facts ¶¶ 23 and 24). As a result,

Lynlee and Scott applied for a HELOC, in order to fund all of the IRA accounts. (Stmt. of Facts

¶25). As the loan process moved forward, Scott received, but did not open his IRA statement.

(Stmt. of Facts ¶¶25 and 26). When he received his statement, Scott informed Lynlee that they

needed to explain to the participants what occurred and how AWC has already started to apply

for loans to repay the amounts, including the 3% match, and any lost interest. (Stmt. of Facts

¶¶27 and 29). As a result, Scott informed the participants that AWC would have a meeting on

July 8, 2019 to discuss the IRA accounts. (Stmt. of Facts ¶29). On July 8, 2017, AWC informed

the participants who attended the meeting what occurred and how they were seeking loans to

repay the money to the IRA accounts. (Stmt. of Facts ¶30). Understandably, Schmelzer was

agitated and angry, when she began to call the owners “liars” and “thieves.” (Stmt. of Facts ¶31).

       On July 27, 2017, the U.S. DOL sent an email to AWC and attached a letter regarding the

complaint that was filed regarding the IRA accounts. (Stmt. of Facts ¶¶14 and 35). On that

same day, Scott received a call from investigator Nicole Lenzy and explained that they were



                                                2
       Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 3 of 16 PageID #:535




already in the process of taking loans out to pay for the non-deposited IRA funds. (Stmt. of

Facts ¶36). Shortly thereafter, all of the participants, except Lynlee and Scott, were paid the

back contributions, 3% matching, and interest. (Stmt. of Facts ¶37). The Defendants did not

know who filed a complaint with the U.S. DOL until, they received a text message from

Schmelzer after she left AWC stating “FIY, Dept. of Labor has my name, but we all called and

they didn’t need multiple names.” (Stmt. of Facts ¶¶38, 50, 51, and 52). Before that text

message, Scott and Lynlee believed that a former employee, Jessica, file the complaint with the

DOL, because another co-worker told them that it was Jessica. (Stmt. of Facts ¶51). The first

time Scott and Lynlee learned who file the complaint with the U.S. DOL was when they received

the above referenced text from Schmelzer on July 31, 2017. (Stmt. of Facts ¶52).



       II.      STANDARD OF REVIEW FOR FED. R. CIV. 56

             Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with any affidavits “show that there is no genuine issue of material

fact and that the moving party is entitled to judgment as a matter of law.” FRCP 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); see also Mills v. Health Care Serv. Corp., 171 F.3d

450, 458 (7th Cir. 1999). A plaintiff opposing summary judgment must present admissible

evidence showing a genuine issue of material fact; a scintilla of evidence, or evidence that is not

significantly probative, is insufficient. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

A plaintiff “cannot rest on [her] own deposition, or self-serving affidavits, to meet [her] burden of

proof,” Gilmour v. Abbott Labs., No. 03-C-9076, 2005 WL 947082, at *6 (N.D. Ill. Apr. 11, 2005).



III.         SCHMELZER’S ERISA RETALIATION CLAIM



                                                     3
    Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 4 of 16 PageID #:536




       ERISA §510 provides the following:

               It shall be unlawful for any person to discharge, fine, suspend,
               expel, discipline, or discriminate against a participate or
               beneficiary for exercising any right to which he is entitled under the
               provisions of an employee benefit plan
                                                     …

                unlawful for any person to discharge, fine, suspend, expel, or
                discriminate against any person because she has given
                information or has testified or is about to testify in any inquiry or
                proceeding relating to


29 U.S.C. §1140 (2018).

       The first portion relates to an individual exercising rights of a plan to which they are

entitled; and the second portion relates retaliation. Further, Congress’ focus on enacting §510

was to prevent “’unscrupulous employers from discharging or harassing their employees in order

to keep them from obtaining vested pension rights’ or other benefits.” Lindermann v. Mobil Oil

Corp., 141 F.3d 290 91998) quoting Meredith v. Navistar Int’l Transp. Corp., 935 F.2d 124, 127

(7th Cir.1991) (quoting Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 237 (4th

Cir.1991)).

The first portion of ERISA §510, provides that “[i]t shall be unlawful for any person to

discharge, fine, suspend, expel, discipline, or discriminate against a participate or beneficiary

for exercising any right to which he is entitled under the provisions of an employee benefit plan.”

29 U.S.C. §1140 (2018). In order to prove this cause of action, Schmelzer must show that the

Defendants had specific intent to deprive her of a right under the benefit plan, in this case the IRA.

Lindeman v. Mobil Oil Cop., 141 F.3d 290, 295 (7th Cir. 1998). Essentially, Schmelzer need to

show AWC had “a desire to frustrate [her] attainment or enjoyment of benefits rights contributed

toward the employer’s decision and can avoid summary judgment only if the materials properly



                                                  4
    Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 5 of 16 PageID #:537




before the district court, construed sympathetically, allowed for such conclusion.” Teumer v.

General Motors Corp., 34 F.3d 542, 550 (7th Cir. 1994). Schmelzer cannot show any facts that

the Defendants had a specific intent to prevent her from attaining or using her IRA account. The

facts show the complete opposite, where the Defendants were seeking loans to allow Schmelzer to

be able to use the full amount of her IRA account. (Stmt. of Facts ¶¶24, 27, and 33).

   Schmelzer Third Amended Complaint fails to address any allegation that defendant had

specific intent to deprive her of any right allowed under the IRA plan. Plaintiff testified that

the only “right” that she believes was interfered with was relating to the fact that the

contributions were not put into her account until July 27, 2017. (Stmt. of Facts ¶57). But, the

facts show that the lack of funding the IRA account was in order to pay vendors—not to interfere

with the participants use or enjoyment of their IRA account. (Stmt. of Fact ¶¶20-21). Furhter

the facts show that Edwards Wessels was not forwarding the deducted contributions to any

participant IRA account, which included Lynlee and Scott. Further, Edward Wessels kept the

IRA accounts open to have it remain a liability for the company, compared to completely

shutting the benefit down. (Stmt. of Fact ¶¶22).

   Despite Schmelzer’s Third Amended Complaint references the term “rights” and

“interference,” which are covered under ERISA §510, Schmelzer cannot show any facts that

AWC denied her any right under the IRA plan or interfered with her benefits, since the facts

provide that the reason the contribution were not deposited into the IRA accounts was because of

cash flow issues. In addition, the Defendants paid the entire amount, plus interest back into

Plaintiff’s IRA account. (Stmt. of Facts ¶37). At no time, did Defendants keep Schmelzer or

attempt to prevent her from using her IRA contributions. As Schmelzer acknowledges that she

did not attempt to obtain any IRA funds during her employment for a loan or other purposes.



                                                5
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 6 of 16 PageID #:538




(Stmt. of Facts ¶57). As such, Plaintiff cannot prove any facts to support a cause of action that

the Defendants “interfered” with her attainment of her IRA benefits.



            A. RETALIATION/DISCRIMINATION UNDER SECTION 510

         §510 of ERISA also makes it “unlawful for any person to discharge, fine, suspend,

expel, or discriminate against any person because she has given information or has testified or

is about to testify in any inquiry or proceeding relating to “ERISA. 29 U.S.C. §1140. Schmelzer

will need to show that Defendants had a specific intent to violate ERISA. Schweitzer v.

Teamsters Local 100, 413 F.3d 533, 537 (6 th Cir. 2005). And since, Schmelzer does not allege

any direct evidence, courts use the burden shifting approach under Texas Dep’t of Comm’y

Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089 (1981). Also see, McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973); Libel v. Adventrue Lands of Am., Inc., 482 F.3d

1028, 1035 n. 7 (8th Cir. 2007). Therefore, Schmelzer will need to meet the prima facia

requirement, which provides that (1) she engaged in an activity protected under ERISA; (2) she

suffered an adverse employment action; and (3) a causal link exists between her protected

activity and the adverse action. Acosta v Brain, 910 F.3d 502, 512, (2018), citing Teutscher v.

Woodson, 835 F.3d 936, 945 (9th Cir. 2016). If Plaintiff meets those requirements, then it shifts

back to AWC to show that it had a legitimate business reason. McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S.Ct. 1817 (1973). If AWC provide a legitimate business reason, then

the burden shifts back to Schmeltzer to prove that AWC’s legitimate reason is pretext. Id.


   IV.      PRIMA FACIA RETALIATION

   Here, Schmelzer claims that she engaged in protected activity on two (2) occasions. The first

time was when AWC called a meeting and explained to the plan participants that the IRA

                                               6
    Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 7 of 16 PageID #:539




contributions were not deposited into their IRA accounts. The second protected activity was

when the Plaintiff filed a complaint with the U.S. DOL. Since, Schmelzer must prove all three

(3) prima facia elements, Defendants will address the causal connection and adverse action.



   A. ADVERSE ACTION


       When analyze an adverse action, the action “need not be one that affects the terms and

conditions of employment, but it ‘must be one that a reasonable employee would find to be

materially adverse such that the employee would be dissuaded from engaging in the protected

activity.’” Poullard v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016) (quoting Roney v. Ill. Dep’t

of Transp., 474 F.3d 455, 461 (7th Cir. 2007)). On July 31, 2017, Schmelzer and Lynlee were at

the reception desk at the front of the office. Schmelzer became irate when Lynlee gave a note

regarding an upcoming surgery to other receptionist sitting in the reception area. (Stmt. of Facts

¶63). This resulted in Schmelzer going into Lynlee’s office and stating “why the fuck are you

not talking to me.” (Stmt. of Facts ¶64). Stunned by Scmelzer’s comment, Lynlee could only

stare at Schmelzer. (Stmt. of Facts ¶40). Schmelzer then looked at Scott and said “why [Lynlee]

wasn’t talking to her” and Scott stated “maybe it’s because you’re yelling at her.” (Stmt. of Facts

¶40). Schmelzer then asked “do you want me to leave.” (Stmt. of Facts ¶41). With no response,

Schmelzer said it again “if you want me to leave, I will.” (Stmt. of Facts ¶ 42). Lynlee finally

responded with a “yes.” (Stmt. of Facts ¶ 43). Schmelzer then said “you heard – you just fired

me.” (Stmt. of Facts ¶ 44). To which, Lynlee responded “no.” (Stmt. of Facts ¶45). Schmelzer

then looked at Scott and stated “you heard her. Your wife just fired me” and Scott responded

“no.” (Stmt. of Facts ¶ 46). In fact, Plaintiff admitted that Lynlee never told her that she was

fired. (Stmt. of Facts ¶48). It’s unreasonable for Plaintiff to insist that she was terminated, when


                                                  7
    Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 8 of 16 PageID #:540




the owners told her no you are not fired. In addition, Schmelzer admits that the owners did not

use the words “fired.” But the most telling is Schmelzer comments to the U.S. DOL, where she

informs the U.S. DOL that it was her choice to leave AWC.

       Schmelzer’s comment to the U.S. DOL that she left AWC by “choice and was in no way

related to her contacting USDOL” are facts that prove that she was not terminated. Schmelzer

contacted the USDOL on three (3) occasions. (Stmt. of Facts ¶57). On one of those occasions,

Schmelzer informed the U.S. DOL of following:

               P called and states that funds have ·been deposited and she is no
               longer with the ·company.· P states this was by choice and was in
               no way related to her contacting USDOL. P states that she went to
               the ER and used the F-word because it has been so difficult
               working ·with her since she found out the money was owed. ·P
               states the owner did not respond. ·She asked the owner if she
               wanted her to leave.· The owner responded yes.· P thanked BA for
               assistance and states that the last person in the plan will be leaving
               the company soon as well.
(Stmt. of Fact 59).

   B. CAUSAL CONNECTION

       Schmelzer cannot show that her alleged protected activity is casually connected to the

adverse action that she claims she suffered. Further, §510 provides that its “unlawful for any

person to discharge, fine, suspend, expel, or discriminate against any person because she has

given information or has testified or is about to testify in any inquiry or proceeding relating

to” ERISA. 29 U.S.C. §1140. By using word because in the retaliation portion of the Act,

Schmelzer protective activity “requires more than simply a complaint about some situation at

work, no matter how valid the complaint might be; rather, the complaint must indicate the

discrimination occurred because of” the protected activity. Skiba v. Illinois Central Railroad

Company, 884 F.3d 708 (7th Cir. 2018). Here, Schmelzer would need show that her discharge

occurred because she was verbally abusive to the owners by calling them “liars” and “thieves

                                                 8
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 9 of 16 PageID #:541




during a July 8, 2017 IRA meeting, which Defendants called to inform the employees of the

underfunding IRA accounts; or it was because she complained to the U.S. DOL. Schmelzer

cannot meet this requirement.

       As it relates to the complaint to the U.S. DOL, Schmelzer cannot show any facts that is

her alleged discharge is causally connected to her filing a complaint with the U.S. DOL, because

Scott and Lynlee did not know Schmelzer filed the complaint with the USDOL until after she

was terminated. (Stmt. of Facts ¶ 38 and 62). Because the Defendants were unaware that

Schmelzer complained to the U.S. DOL, Schmelzer’ s retaliatory discharge claim cannot occur.

Shah v. Eclipsys Corp., 2010 WL 2710618, *12 (E.D.N.Y. July 7, 2010) citing Brungart v.

BellSouth Telecomms, Inc. 231 F.3d 791, 800 (11th Cir. 2000).

       Lastly, Schmelzer told the U.S. DOL that her leaving AWC was “by choice and was in

no way related to her contacting the US DOL. (Stmt. of Facts ¶¶ 49, 56, 59). Schmelzer

contacted the USDOL on three (3) occasions. (Stmt. of Facts ¶58). The last time Schmelzer’s

called the US DOL was after she left AWC and she informed the U.S. DOL that she was no

longer working at AWC. (Stmt. of Facts ¶59). Specifically Schmelzer stated it was by “choice

and was in no way related to her contacting USDOL.” (Stmt. of Facts¶49, 56, 59). It doesn’t

get much clearer than that. The notes provide by the U.S. DOL provides the following:

              P called and states that funds have been deposited and she is no
              longer with the ·company.· P states this was by choice and was in
              no way related to her contacting USDOL. P states that she went to
              the ER and used the F-word because it has been so difficult
              working ·with her since she found out the money was owed. ·P
              states the owner did not respond. ·She asked the owner if she
              wanted her to leave.· The owner responded yes.· P thanked BA for
              assistance and states that the last person in the plan will be leaving
              the company soon as well.




                                                9
     Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 10 of 16 PageID #:542




(Stmt. of Fact ¶59.). Schmelzer’s comments to the U.S. DOL confirms that she left AWC by

choice. Before the lawsuit was filed, at a time when the memories were still fresh in her head.

        In addition, the undisputed facts provide that when Schmelzer went into the owner’s

office, the topic was related to a note that Lynlee provided to another receptionist. (Stmt. of Fact

¶63). Schmelzer became irate when Lynlee gave a note regarding upcoming surgeries to other

receptionist, which was not regarding any ERISA issue. (Stmt. of Fact 63). So after Lynlee

walked away, Schmelzer followed her into her office where she stated “why the fuck are you not

talking to me.” (Stmt. of Facts 64). The undisputed facts show that Lynlee did not understand

what Schmelzer was referring to when she made that comment. (Stmt. of Facts 65). Because the

facts show that Lynlee did not know what Schmelzer was referring to when she made the

comment, Schmelzer cannot show a causal connection between Schmelzer’s protected activity

and any alleged adverse action.



V.      PERSONAL LIABILTY DOES NOT ATTACH TO §510 CLAIMS

        ERISA §510 does not provide individual personal liability. The Seventh Circuit Court of

Appeals held that §510 is “designed to protect the employment relationship” and the

“fundamental prerequisite to a §510 action is an allegation that the employer-employee

relationship … was changed in some discriminatory or wrongful way.” Deeming v. American

Standards, Inc., 905 F.2d 1124, 1127 (7th Cir. 1990). Judge Lenienweber further addressed this

question in 2010, where he ruled that “[l]ikewise, ERISA §510 claims ‘lie only against …[an]

employer’ and do not provide for individual liability.” Magnus v. St. Mark United Methodist

Church, 2010 WL 4177614 (N.D. Ill. 2010) citing Byrd v. MacPapers, Inc. 961 F.2d 157, 161




                                                 10
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 11 of 16 PageID #:543




(11th Cir. 1992); also see Becker v. Mack Trucks, Inc. 281 F.3d 372, 382 (3rd Cir.2002)(§510 is

“limited to actions affecting the employer-employee relationship”).

       Here, Plaintiff was hired by Animal Wellness Center of Monee. Plaintiff can show zero

facts that she had an employee-employer relationship with Lynlee Wessel’s or Scott Marhanka.

Because no employee-employer relationship existed between Lynlee Wessel’s, Scott Marhanka

and Plaintiff, Plaintiffs claims under §510 of ERISA, against the individuals are not a valid cause

of action. As a result, this Court should dismiss Plaintiff’s claims against Lynlee Wessels and

Scott Marhanka.



VI.    Count II

       Plaintiff’s Count II attempts to allege that AWC violated 26 U.S.C. §7434, a tax statute

that allows a person to recover civil damages through a private cause of action, where a person

“willfully files a fraudulent information return with respect to payments purported to be made

to any other person, such other person may bring a civil action for damages against the person

so filing such return.” 26 U.S.C. §7434(a). Furthermore, 26 U.S.C. §7434(d) states that any

person bringing an action under this section shall provide a copy of the complaint to the IRS

upon the filing of such complaint with the court. Section 7434(e) requires the court to include

a finding as to the correct amount that should have been reported on the information return in

its decision. The Act then defines that “[f]or purposes of this section the term ‘information

return’ means any statement described in section §6724(d)(1)(A).” See §7434(f). “To state a

claim under 26 U.S.C. §7434, Plaintiff must allege: (1) Defendant issued an information return;

(2) the information return was fraudulent; and (3) Defendant willfully issued such a fraudulent




                                                11
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 12 of 16 PageID #:544




return.” 26 U.S.C. §7434(a); Carbonell v. Glaser, No. 1:16-CV-21539-UU, 2016 WL

10933303, at *2 (S.D. Fla. Sept. 19, 2016).

       The history makes clear that Section 7434 was intended to fill a gap in federal law by

providing a “private cause of action to a taxpayer who is injured because a fraudulent information

return has been filed with the IRS asserting that payments have been made to the taxpayer.”

Further, “prominent tax law commentators have traced § 7434's origin to a specific policy problem:

`malcontents’ who sometimes file fraudulent information returns reporting large amount of income

for judges, law enforcement officials, and others who have incurred their wrath.” This history

“suggests the law is concerned with situations in which an individual filing a tax return on another's

behalf misreports the amount paid in order to saddle the individual who is the subject of the tax

return with additional tax liability.” Pacheco, Jorge v. Chickpea at 14th Street, Inc., et al, 124

AFTR 2d 2019-5485 (DC NY, (8/8/2019); H.R. Rep. No. 104–506, at 35 (1996).

       1. PLAINTIFF HAS NOT MET THE REQUIREMENTS FOR 26 U.S. §7434(D) IN
          PROVIDING THE IRS A COPY OF EACH COMPLAINT AT THE TIME OF
          FILING.

       Plaintiff did not follow the statute by providing a copy of each complaint to the IRS upon

the filing of such complaint with the court. In the three complaints filed by the Plaintiff, nowhere

does she state that she followed §7434(d) in properly providing the IRS a copy of each complaint

when it was filed with the court. With regard to this issue there is no genuine issue of a material

fact and the Motion for Summary Judgment should be granted.

       2. PLAINTIFF HAS NOT MET THE REQUISITE HEIGHTENED PLEADING
          STANDARD REQUIRED BY FEDERAL RULE OF CIVIL PROCEDURE 9(B)
          WHEN PLEADING A FRAUD CLAIM.


       The heightened pleading standard requires that a party making fraud allegations “state

with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). This means that

                                                 12
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 13 of 16 PageID #:545




a party must plead “the who, what, when, where and how: the first paragraph of any newspaper

story.” U.S. ex rel. Lusby v. Rolls-Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009). All three of

Plaintiff’s complaints fail to allege her section 7434 fraud claim with the particularity required

by Rule 9(b). Further, Plaintiff’s complaints are wrought with mere alleged conclusions of law

relating to the term “fraudulent” and Plaintiff fails to discuss any acts regarding AWC filing a

fraudulent information return to state a claim under §7434. Plaintiff is simply regurgitating the

Act and claiming that AWC violated the Act. “Willfully filing a fraudulent information return”

requires a showing of deceitfulness or bad faith, not just a mistake, that Plaintiff absolutely has

not plead or proved based on the three complaints filed.


       Thus, according to the court in the Fourth Circuit, a person can't bring a civil action

under Code Sec. 7434 (a) against the person filing an information return if that return correctly

states the amount of payments made—even if the wrong form is used to report the payment.

Liverett, Grant v. Torres Advanced Enterprise Solutions, LLC, (2016, DC VA) 117 AFTR 2d

2016-2274, 192 F Supp 3d 648. Moreover, the payee's claim that the employer knowingly filed

a false Form 1099 was insufficient to show a willful intent to disobey Code Sec. 7434(a). Tran,

Thom V. v. Ngoc Tran, (2017, DC FL) 119 AFTR.2d 2017-1636, later proceeding (2017, DC

FL) 119 AFTR.2d 2017-1638, later proceeding (2017, DC FL) 119 AFTR 2d.2017-1640. In

Mould, Jeffrey B. v. NJG Food Service, Inc, (2014, DC MD) 114 AFTR.2d 2014-5717, 2014

WL 3943693, it was held while the plaintiff may have been issued an erroneous W-2, the

defendants neither acted with any “intentional wrongdoing” nor an “intent to deceive.”


       Furthermore, the Plaintiff must plead the specifics of the entirety in order to allow the

court to award damages in the action. The court must have enough information from the

Plaintiff to be able to include a finding of the correct amount which should have been reported
                                                13
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 14 of 16 PageID #:546




on the information return. A motion for default judgment seeking the statutory $5,000 penalty

was denied where the Plaintiff offered no proposed finding to the court about the amount which

should have been reported on the information return. 26 U.S. §7434(e).


       There are no such facts plead in any of the three complaints filed by the Plaintiff. Based

on the complaints and responsive pleadings filed in the record herein, no genuine issue of

material facts exist. Plaintiff states that all money has been correctly deposited into the IRA

accounts and we concur. The plaintiff offers no amount related to damages, because there are

no damages. The delay in the depositing of the monies into the IRA has been more than

compensated for with the additional deposit of 10% above any amounts contributed by the

Plaintiff and/or matched by AWC.

       3. PLAINTIFF HAS NOT AND CANNOT MEET THE ESSENTIAL
          ELEMENTS OF PROOF REQUIRED BY 26 U.S.C. §7434 BECAUSE AWC
          DID NOT FILE A FRAUDULENT INFORMATION RETURN, AS ALL
          AMOUNTS AND INFORMATION REPORTED WERE CORRECT.


       Plaintiff misses the point of §7434, which is for civil damages when a person “willfully

files a fraudulent information form,” not in a case like this where the amount reported was the

correct amount, but was simply not transferred to the participants IRA account. Any and all

amounts that were listed, were the actual correct amounts that Plaintiff asked to be removed,

but as Plaintiff’s TAC alleges the amount was simply not placed into Plaintiff’s and all other

participants IRA account until July 2017. That’s not willfully filing a fraudulent information

return, since the amounts reported were the correct amounts.

       While most have held that willfulness “connotes a voluntary, intentional violation of a

legal duty,” others have required a “component of deceitfulness or bad faith” for purposes of

Section 7434. No bad faith or deceit exist. AWC did not gain any tax advantage, Plaintiff did

                                               14
   Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 15 of 16 PageID #:547




not have any additional tax burden and there are is no evidence to show any type of harassment

by AWC. This provision was enacted to provide a remedy for taxpayers who have been injured

or inconvenienced by another person's filing of a fraudulent information return with the intent of

defrauding IRS or harassing the taxpayer. Gidding, John Robert v. Zurich American Insurance

Co, (2015, DC CA) 116 AFTR 2d 2015-6758, 2015-2 USTC ¶50580. It is clear from all of the

pleadings filed herein that neither party has been injured or inconvenienced. The Plaintiff stated

in her own deposition that she did not ever attempt to take monies out of her IRA for any reason,

nor did she attempt to make a loan of said funds. (Stmt. of Fact ¶10 and 11).

        In conclusion, Plaintiff has not and cannot produce any evidence of a material factual

dispute such to preclude the granting of a Motion for Summary Judgement. Plaintiff has not

and cannot prove that the Defendant willfully filed a fraudulent information return with respect

to any person.



VII.    CONCLUSION


        Accordingly, Defendants, respectfully requests that summary judgment be entered in its

favor on all of Plaintiff’s claims.

                                                    Respectfully submitted,

                                                    ANIMAL WELLNESS CENTER OF
                                                    MONEE, LLC

                                                    By:     s/ Sean F. Darke
                                                            One of Its Attorneys

Sean F. Darke (ARDC No. 6285312)
Litchfield Cavo, LLP
303 W. Madison, Suite 300
Chicago, IL 60606
(312) 781-6554 (Direct)

                                               15
  Case: 1:18-cv-01253 Document #: 92 Filed: 03/09/20 Page 16 of 16 PageID #:548




(312) 781-6677 (Main)
Darke@LitchfieldCavo.com




                                       16
